United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-2451
                          ___________________________

                                Gary Christopher Ford

                        lllllllllllllllllllllPetitioner - Appellant

                                            v.

                              Warden James McKinney

                        lllllllllllllllllllllRespondent - Appellee
                                        ____________

                      Appeal from United States District Court
                    for the Northern District of Iowa - Ft. Dodge
                                   ____________

                             Submitted: February 7, 2014
                              Filed: February 13, 2014
                                   [Unpublished]
                                   ____________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

      Iowa prisoner Gary Ford, who was convicted after a jury trial of first-degree
robbery, appeals the district court’s1 order denying his 28 U.S.C. § 2254 petition after

      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.
an evidentiary hearing. Following careful review, we agree with the district court that
the strategic decision of Ford’s trial counsel not to offer a flawed alibi defense was
neither deficient or prejudicial, and that the state court’s resolution of Ford’s claim
was not contrary to Strickland v. Washington, 466 U.S. 668 (1984). See 28 U.S.C.
§ 2254(d) (review of habeas claim adjudicated on merits in state court); Strickland,
466 U.S. at 687-89 (with respect to attorney performance, petitioner must overcome
strong presumption that counsel’s challenged action might be considered sound trial
strategy); Cochran v. Dormire, 701 F.3d 865, 867-70 (8th Cir. 2012) (per curiam)
(where trial counsel testified generally about her strategy of investigating alibi
witnesses and presenting those who could be present and would “come off the best,”
upholding state court’s determination that habeas petitioner failed to support
ineffective-assistance claim alleging failure to investigate and call potential alibi
witness). Accordingly, we affirm. We also grant counsel’s motion to withdraw,
subject to counsel informing Ford about procedures for seeking rehearing or filing a
petition for certiorari.
                         ______________________________




                                         -2-